ACCEPTED
                                                                                  04-14-00899-cv
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              1/8/2015 4:03:42 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK




               04-14-00899-CV                                      FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                      In the                01/8/2015 4:03:42 PM
                                                              KEITH E. HOTTLE

Fourth Court of Appeals                                             Clerk



                         SITTING AT SAN ANTONIO

LETICIA ZEPEDA VASQUEZ, Individually and on Behalf of the Estate of
                 Jose Abraham Vasquez, Jr.,

                                    Appellants,

                                         v.

        LEGEND NATURAL GAS, LLC; LEWIS ENERGY GROUP, LP;
                and LEWIS PETRO PROPERTIES, INC.,

                                     Appellees


                   Appealed From the 81st District Court
                           La Salle County, Texas
                   Trial Court Cause No. 14-07-0019-CVL

          APPELLANTS’ RESPONSE TO COURT’S ORDER TO
                        SHOW CAUSE


          1.   On December 16, 2014, plaintiffs-appellants filed a notice of

 appeal from the November 20, 2014, order granting defendants’ motions to

 dismiss pursuant to TEX. R. CIV. P. 91a. The November 20, 2014, order did

 not state that it was a final, appealable order.




 	  
          2.        On December 23, 2014, this Court ordered plaintiffs-appellants

show cause why the appeal should not be dismissed.

          3.        On January 5, 2015, the trial court signed a new order

expressly stating that it replaces the November 20, 2014, order and “is a

final, appealable order that disposes of all parties and claims.”

          4.        On January 8, 2015, plaintiff-appellant filed an amended

notice of appeal stating that she desires to appeal from the January 5, 2015,

final order.

          5.        An order is final when it disposes of all claims asserted by and

against all parties. Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d
311, 312. Since the order appealed from in the amended notice of appeal is

a final order, the Court should not dismiss the appeal for want of

jurisdiction.




Vasquez v. Rosetta Resources Operating, LP                                        2
          Appellants’ Response to Court’s Order to Show Cause
	  
Respectfully submitted,



By:           /s/ Jeffrey L. Dorrell         .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR PLAINTIFF




Vasquez v. Rosetta Resources Operating, LP
          Plaintiff’s Notice of Appeal
                                                 3
                                   CERTIFICATE OF SERVICE

       I hereby certify that on                       1-8       , 2014, a true and correct copy of the
foregoing was sent by:

                    Hand delivery
                    Certified mail
                    Telephonic document transfer
             X      E-service in accordance with TEX. R. CIV. P. 21a(a)(1)

in accordance with TEX. R. CIV. P. 21a to the following counsel of record:

          Mr. William A. Abernethy
          Donnell, Abernethy & Kieschnick, P.C.
          555 N. Carancahua, Suite 1770
          Corpus Christi, Texas 78401
          Telephone: 361-888-5551
          FAX: 361-880-5618
          COUNSEL FOR DEFENDANT ROSETTA RESOURCES
          OPERATING, LP.

          Mr. David L. Ortega
          Naman Howell Smith & Lee, PLLC
          1001 Reunion Place, Suite 600
          San Antonio, Texas 78216
          Telephone: 210-731-6300
          FAX: 210-785-2953
          COUNSEL FOR DEFENDANTS LEWIS ENERGY GROUP, LP, and
          LEWIS PETRO PROPERTIES, INC.

          Mr. Christopher Lowrance
          Royston, Rayzor, Vickery & Williams, L.L.P.
          802 Carancahua, Suite 1300
          Corpus Christi, Texas 78401
          Telephone: 361-884-8808
          FAX: 361-884-7261
          COUNSEL FOR DEFENDANTS VIRTEX OPERATING CO., INC.,
          and VIRTEX HOLDINGS, LLP




Vasquez v. Rosetta Resources Operating, LP                                                          4
          Appellants’ Response to Court’s Order to Show Cause
	  
          Mr. Isaac J. Huron
          Davis, Cedillo & Mendoza, Inc.
          McCombs Plaza, Suite 500
          755 E. Mulberry Avenue
          San Antonio, Texas 78213
          Telephone: 210-822-6666
          FAX: 210-822-1151
          COUNSEL FOR DEFENDANTS LEGEND NATURAL GAS III, LP,
          and LEGEND NATURAL GAS, LLC

          Mr. E. Michael Rodriguez
          Atlas, Hall & Rodriguez, L.L.P.
          P.O. Box 6369 (78523-6369)
          50 W. Morrison Road, Suite A
          Brownsville, Texas 78520
          Telephone: 956-574-9333
          FAX: 956-574-9337
          COUNSEL FOR DEFENDANTS ENTERPRISE PRODUCTS
          HOLDINGS, LLC, and ENTERPRISE PRODUCTS CO.

          Mr. Jose E. Garcia
          Garcia & Villareal
          4311 N. McColl Road
          McAllen, Texas 78504
          Telephone: 956-630-0081
          FAX: 956-630-3631
          COUNSEL FOR DEFENDANT XTO ENERGY, INC.


                  /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Vasquez v. Rosetta Resources Operating, LP
          Plaintiff’s Notice of Appeal
                                                               5